DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 3.	Regarding applicant’s arguments directed to the fact that Saito teaches cellulose and dolomite as alternatives for tobacco powder does not amount to a teaching or suggestion of a non-tobacco sheet, and one of ordinary skill of the art with arrive at such due to impermissible hindsight, Examiner respectfully disagrees. That courts have held that "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). As stated in the previous office action, Saito teaches cellulose or dolomite are obvious variants to tobacco therefore it would be obvious of a skilled artisan within the art to chose from those variants. While using tobacco may be a preferred method of forming the smoking article of Saito there is no evidence that Saito discourages using cellulose or dolomite as alternatives. Furthermore, the court stated that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." 391 F.3d at 1200-01, 73 USPQ2d at 1145-46. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention that the sheet may be prepared with no tobacco material therefore reading on the limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303) further in view Saito (US 5,778,899).
Regarding claim 16, 19, 22, and 26, Hind teaches a method of making a nicotine containing sheet, comprising: 
combining a source of nicotine salt having a cellulose content of less than about 5% by weight on a dry weight basis with a separate source of fibrous material (preparing a tobacco product from bright tobacco stems, by treating the bright tobacco stems to remove the calcium and magnesium cross links from the pectinaceous material contained therein, without deleteriously affecting the fibrous nature of the cellulose and hemi-cellulose in the tobacco being treated; col. 1 lines 45-50) 
drying the mixture to form a sheet (the treated stems may then be pressed, or otherwise treated to remove the treating solution, air dried or dried in an Oven or the like, and ground to substantially uniform size, generally from about -50 to -200 mesh in size; col. 2 line 36-41);
wherein the combining comprises combining sugar with the source of nicotine salt and the separate source of fibrous material to form the mixture (sugar, invert sugar, dextrose, fructose, or Sucrose 5.0-20.0%; col. 2 lines 69-70);
wherein the combining comprises combining an aerosol former (A humectant, for example, glycerine, tri ethylene glycol, butylene glycol or propylene glycol 0.75-10.0% col. 2 lines 66-68) with the source of nicotine salt and the separate source of fibrous material to form the mixture. 
Hind teaches the mixture having source of nicotine salt comprises one or more monoprotic nicotine salts (nicotine for example free nicotine, or as a salt, such as the malate, citrate or hydrochloride 1.0-3.0%; col. 7-11) but does not explicitly teach that the nicotine salt content of less than about 1% by weight on a dry weight basis. However Examiner is interpreting at less than about 1% to mean a range of 0-.9999%. Hind further teaches that other ingredients may then be added to modify the taste or smoking qualities of the product. The choice of organic and inorganic constituents to be added to the slurry involves, basically, adding to the slurry the desirable constituents (or their equivalent) which are found in the naturally occurring tobacco leaf.  However it has also been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation unless evidence indicating of criticality. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the process of Hind to arrive at the claimed invention.
Hind does not explicitly teach that the wherein the sheet comprises no tobacco material. However in the same field of endeavor (a smoking article), Saito discloses the flavor-generating material is to be prepared in the form of a sheet; col. 1 lines 50-51 comprising tobacco power or cellulose or dolomite, implicitly teaching the sheet may be prepared with no tobacco material (col. 5 lines 40-46).  Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Hind to include no tobacco because it has been held that simple substitution of one known element for another to obtain predictable results is prima facie case obvious See MPEP § 2143I (B). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303) further in view Saito (US 5,778,899) and Zuber (WO2015082652).
Regarding claim 17, Hind does not explicitly teach the source of nicotine salt comprises one or more nicotine salts of monoprotic carboxylic acids selected from the group consisting of acetic acid, benzoic acid, gallic acid, lactic acid, lauric acid, levulinic acid, palmitic acid, pyruvic acid, sorbic acid, and stearic acid. However Zuber discloses the sheet of non-tobacco material comprises a sorbent substrate such as paper, a nicotine salt, and an aerosol-former (abstract). The sheet of non-tobacco material comprises one or more nicotine salt selected from the list consisting of nicotine citrate, nicotine pyruvate, nicotine bitartrate, nicotine pectates, nicotine aginates, and nicotine salicylate. Nicotine in these salt forms is more stable than liquid freebase nicotine typically used in e-cigarettes. Thus, aerosol-generating articles comprising the aerosol-generating rods may have longer shelf lives than typical e-cigarettes (pg. 2 lines 31-35). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Hind in view of Zuber to correspond with that of the claimed invention in order to achieve the level of stability required by the Hind.
Claims 18, 20, 23-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303) and Saito (US 5,778,899) as applied to claim 16 above, and further in view of Kobari et al. (3,718,153).
Regarding claim 18 and 20, Hind teaches a process producing from bright tobacco stems or other tobacco sources contains substantially all of the cellulose hemi-cellulose and pectinaceous material which had been originally present in the stems or other tobacco parts being treated (col. lines 50-58) and nicotine free nicotine, or as a salt, such as the malate, citrate or hydrochloride 1.0-3.0%; col. 7-11 but does not explicitly discloses that wherein a weight ratio of fibrous material to nicotine salt in the mixture on a dry weight basis is between about 15:1 and about 1:3. However Kobari discloses 3-20% (based on the dried weight of the tobacco leaf substances mentioned hereinbelow) of a cellulose derivative such such as methylcellulose, carboxymethylcellulose, or natural gums such as guar gum, gum arabic, as a binder, and 2-8% of dialdehyde starch, glyoxal, and the like, as a water-proofing agent, together with other supplementary agents and a small quantity of water, are added to tobacco powder, tobacco dust, vein (these will be called "tobacco leaf substances" for short hereafter in the specification), so as to form moist powder mixture containing 30-60% (W.B.) of moisture (col. 4 lines 65-75). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the process of Hind to in view of Kobari to correspond to that of the claimed invention because it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP § 2144.05II (A)). 
Regarding claim 23, Hind does not explicitly disclose wherein the sugar comprises mannitol, sorbitol, or a combination thereof. However Kobari discloses a sheet-like material for smoking which includes inorganic substances such as potassium chloride, calcium chloride, potassium nitrate, sucrose, glucose, fructose and mannose, 2,4-dichlorophenoxy-acetic acid col. 2 lines 50-69 and the moist powder obtained was mixed uniformly with 3 g. of sorbitol col. 8 lines 18-19. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to optimized the process of Hind in view Kobari because it has been held that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP § 2144.05II (A)).
Regarding claim 24-25, Hind does not explicitly disclose comprises combining a binders selected from the group consisting of guar gum, xanthan gum, and gum arabic with the source of nicotine salt and the separate source of fibrous material to form the mixture. However Kobari discloses that the dried weight of the tobacco leaf substances mentioned hereinbelow) of a cellulose derivative such as methylcellulose, carboxymethylcellulose, or natural gums such as guar gum, gum arabic, as a binder (col. 4 lines 65-68). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the process of Hind in view Kobari to correspond with that of the claimed invention to optimized the process of Hind in view Kobari because it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP § 2144.05II (A)).
Regarding claim 28, Hind in view of Kobari whereinafter modified Hind discloses casting the mixture onto a support surface prior to the drying (sheet-like material by being passed through the mixing rolls 6 and extruding rolls 7, and after being dried; col. 7 lines 26-30).
Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303), Saito (US 5,778,899) and Kobari et al. (3,718,153) as applied to claim 20 above, and further in view of Griscik (US 2014/0261504).
Regarding claim 21, modified Hind does not explicitly teach cellulose powder has an average particle size of less than about 60 microns. However Griscik also directed to a smokeless tobacco article discloses a tobacco particles can include cellulose [0062] and smokeless tobacco article can comprise tobacco granules, powder, or flakes having an average tobacco particle diameter or width of about 20 microns to about 100 microns [0028]. Griscik further teaches the size of the tobacco and polymer particles can affect the texture of the resulting smokeless tobacco article [0030]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the process of modified Hind in view of Griscik to include tobacco particles with particle size of less than 60 microns because it has been combining prior art elements according to known methods to yield predictable results is prima facie obvious (See MPEP § 2143I (A)). 
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303) and Saito (US 5,778,899) as applied to claim 16 above, and further in view of Gindrat (US 2014/0166032).
Regarding claim 29-30, Hind does not explicitly disclose gathering the sheet transversely relative to a longitudinal axis thereof; circumscribing the gathered sheet with a wrapper to form a rod, severing the rod into a plurality of discrete aerosol-generating rods and crimping the sheet prior to the gathering. However Gindrat teaches a rod for use in a smoking article is provided, the rod including a gathered sheet of homogenised tobacco material circumscribed by a wrapper, circumscribing the gathered continuous sheet with a wrapper to form a continuous rod; and severing the continuous rod into a plurality of discrete rods. The sheet is preferably crimped or otherwise textured (abstract). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the sheet of Hind to correspond with that of the claimed invention in order for the sheet to exhibit lower weight standard deviations than rods with shreds of tobacco material [0014].
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303) and Saito (US 5,778,899) as applied to claim 16 above, and further in view of Mei et al. (US 2016/0106143).
Regarding claim 27, Hind is silent to the drying the mixture at a temperature of between about 100°C and about 170°C for at least about 2 minutes. However Mei discloses producing reconstituted tobacco sheet via dry paper-making comprising sheets go into the drying box to be dried under a drying temperature of 105° C.-110° C [0043]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the process of Mei to correspond to that of the claimed invention because it has been held that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP § 2144.05II (A)).
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/
Examiner, Art Unit 1747        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715